In the United States Court of Federal Claims
                                   No. 15-430C
                              (Filed April 30, 2015)
                            NOT FOR PUBLICATION

* * * * * * * * * * * * * * * * * *
                                  *
                                  *
FCI FEDERAL, INC.,                *
                                  *
                 Plaintiff,       *
                                  *
      v.                          *
                                  *
THE UNITED STATES,                *
                                  *
                 Defendant,       *
                                  *
      and                         *
                                  *
PAE PROFESSIONAL                  *
SERVICES, INC.,                   *
                                  *
           Defendant-intervenor.  *
                                  *
* * * * * * * * * * * * * * * * * *

                                     ORDER

      As discussed at today’s status conference, defendant’s motion to dismiss the
complaint as moot, which was unopposed by plaintiff and defendant-intervenor, is
GRANTED. In this matter, plaintiff was protesting the decision by the
Department of Homeland Security, United States Citizenship and Immigration
Services (USCIS) not to impose an “automatic stay” under the Competition in
Contracting Act (CICA), 31 U.S.C. § 3553(d)(3)(A), after plaintiff filed with the
Government Accountability Office (GAO) a protest of a contract award. The agency
reasoned that although plaintiff’s previous GAO protest had been sustained, the
ensuing corrective action did not result in the award being displaced, and thus the
time period qualifying a protest for the CICA stay ran from the original award date.
See Compl. Ex. 3; but see Supreme Foodservice GmbH v. United States, 109 Fed. Cl.
369, 383 (2013). After the complaint was filed, however, USCIS has issued a stop-
work order under 48 C.F.R. § 52.233-3 and has warranted that the stop-work order
will remain in effect until GAO issues a decision in the pending protest. See Def.’s
Mot. to Dismiss at 1. Accordingly, this case is moot. See Technical Innovation, Inc.
v. United States, 93 Fed. Cl. 276 (2010).

      The Clerk is directed to close the case. Because of the dismissal, all pending
motions are DENIED as moot, and the Clerk is directed to STRIKE the
declarations --- ECF Nos. 15-2, 15-3, 15-4, and 15-5 --- that plaintiff had filed under
seal.

IT IS SO ORDERED.

                                        s/ Victor J. Wolski
                                        VICTOR J. WOLSKI
                                        Judge




                                          -2-